JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s dismissal of appellant’s action for bad faith conduct of litigation conduct be affirmed. The district court’s factual findings of misconduct were not clearly erroneous, see United States v. Wallace, 964 F.2d 1214, 1217 (D.C.Cir.1992); and the district court did not abuse its discretion, see Chambers v. NASCO, 501 U.S. 32, 55, 111 S.Ct. 2123, 115 L.Ed.2d 27 (1991); Cooter & Gell v. Hartman Corp., 496 U.S. 384, 405, 110 S.Ct. 2447, 110 L.Ed.2d 359 (1990); Bristol Petroleum Corp. v. Harris, 901 F.2d 165, 167 (1990), in determining that dismissal was warranted in light of the numerous instances of misconduct it cited and the materiality of some of that misconduct to adjudication of central issues in the case. See Webb. v. District of Columbia, 146 F.3d 964, 971 (D.C.Cir.1998). Finally, under the circumstances presented here, the district court was not required to hold a hearing on the motion to dismiss. See McLaughlin v. Bradlee, 803 F.2d 1197, 1205-06 (D.C.Cir.1986).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.